NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-1524
                                      ___________

                       CESAR GIOVANI URVINA GALLEGOS,
                                          Petitioner

                                             v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA
                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A035-916-181)
                          Immigration Judge: Leo A. Finston
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 19, 2021
              Before: JORDAN, MATEY, and NYGAARD, Circuit Judges

                              (Opinion filed: March 4, 2021)
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

       Cesar Giovani Urvina Gallegos, proceeding pro se, petitions for review of an order

of the Board of Immigration Appeals (“BIA”) denying two motions to reopen his


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
removal proceedings. For the reasons discussed below, we will deny the petition for

review.

I.

      Because we write primarily for the parties, we will recite only the facts necessary

for our discussion. Urvina Gallegos, a citizen of Ecuador, entered the United States as a

lawful permanent resident in 1977. After he was convicted of drug offenses in 2004, the

Government initiated removal proceedings. In 2007, he received a discretionary grant of

relief in the form of cancellation of removal for lawful permanent residents. In 2014, he

was convicted of another drug offense, and in 2018 the Government again initiated

removal proceedings. Through counsel, Urvina Gallegos conceded his removability and

applied for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). The Immigration Judge denied the applications and ordered Urvina

Gallegos removed to Ecuador.       On September 6, 2019, the BIA affirmed.         Urvina

Gallegos petitioned for review with this Court, and the petition was dismissed for failure

to prosecute. See C.A. No. 19-3190.

      On November 1, 2019, Urvina Gallegos filed a motion to reopen with the BIA,

arguing that his counsel was ineffective. He filed another motion to reopen on January

20, 2020, challenging the issuance of his notice to appear and his detention. On February

13, 2020, the BIA denied the motions, determining that the January 2020 motion was

untimely and that the ineffective assistance claims in the November 2019 motion were

meritless. This petition for review followed.
                                            2
II.

       Pursuant to 8 U.S.C. § 1252, we have jurisdiction over a petition for review of

“the Board’s denial of a motion to reopen a removal proceeding.” Mata v. Lynch, 576

U.S. 143, 147 (2015).        “We review the denial of a motion to reopen for abuse of

discretion and will not disturb the BIA’s decision ‘unless it is found to be arbitrary,

irrational, or contrary to law.’” Liem v. Att’y Gen. U.S., 921 F.3d 388, 395 (3d Cir.

2019) (citations omitted).

III.

       The Government argues, and we agree, that Urvina Gallegos’ opening brief fails to

raise any argument regarding the BIA’s denial of his November 2019 and January 2020

motions to reopen. Instead, he reargues his underlying asylum, withholding of removal,

and CAT claims. Thus, he has failed to preserve any issues for our review here. See

Garcia v. Att’y Gen. U.S., 665 F.3d 496, 502 (3d Cir. 2011) (concluding that a petitioner

waived an issue that she “did not argue in her opening brief”).

       In any event, the BIA did not abuse its discretion in denying the motions to

reopen. The January 20, 2020 motion was untimely filed more than 90 days after the

BIA’s September 6, 2019 order. See 8 U.S.C. § 1229a(c)(7)(A); Alzaarir v. Att’y Gen.

U.S., 639 F.3d 86, 90 (3d Cir. 2011) (explaining that “most motions to reopen must be

filed no later than 90 days after the date of the final administrative decision”). 1 The


1
 Although the January 2020 motion raised a challenge related to the notice to appear,
Urvina Gallegos has not called the agency’s jurisdiction into question. See generally
                                            3
November 1, 2019 motion was timely, but Urvina Gallegos failed to establish that he met

the In re Lozada requirements for bringing an ineffective assistance of counsel claim.

See 19 I. & N. Dec. 637, 638 (BIA 1988). The only information that Urvina Gallegos

submitted to the BIA regarding the In re Lozada requirements was an acknowledgement

that he had not yet complied with them. See A.R. at 128; see also 8 U.S.C.

§ 1252(b)(4)(A); Rad v. Att’y Gen. U.S., 983 F.3d 651, 657 n.2 (3d Cir. 2020) (applying

the general rule that our review is limited to consideration of the existing administrative

record). 2

       Accordingly, we will deny the petition for review.




Nkomo v. Att’y Gen. of U.S., 930 F.3d 129, 134 (3d Cir. 2019), cert. denied sub nom.
Nkomo v. Barr, 140 S. Ct. 2740 (2020). Any challenge to Urvina Gallegos’ detention is
not within the ambit of this proceeding. See Nnadika v. Att’y Gen. U.S., 484 F.3d 626,
632–33 (3d Cir. 2007).
2
  We note that Urvina Gallegos attached various documents to his petition for review,
including disciplinary complaints, which might support an argument that he attempted to
satisfy the In re Lozada requirements sometime after he filed his November 1, 2019
motion to reopen. Cf. Rranci v. Att’y Gen. of U.S., 540 F.3d 165, 174 (3d Cir. 2008).
Urvina Gallegos submitted those documents to the BIA in a separate motion filed on
March 5, 2020. His petition for review from the BIA’s denial of that motion is separately
pending in this Court at C.A. No. 20-3127. Urvina Gallegos may wish to raise any
properly exhausted arguments regarding the Lozada requirements in his brief for C.A.
No. 20-3127.
                                            4